Exhibit 10.28

 

LOGO [g51810img01.jpg]

 

LOGO [g51810img02.jpg]

September 30, 2006

  

99 PARK AVENUE

NEW YORK, N.Y. 10016

(212) 697-4200

         

Cygne Designs, Inc.

11 West 42nd Street

New York, New York 10036

 

  Re: Factoring Agreement dated July 31, 2005

Gentlemen:

We refer to the Factoring Agreement dated as of July 31, 2005 (as amended, the
“Factoring Agreement”), which among other things sets forth the terms on which
Milberg Factors, Inc. (“Milberg”) has agreed to make certain discretionary
advances available to Cygne Designs, Inc. (the “Borrower”). All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Factoring Agreement.

WHEREAS, the Factoring Agreement, without limiting Milberg’s discretion with
respect to the provision of advances, requires that the Borrower be in
compliance with certain financial covenants; and

WHEREAS, the Borrower has requested that Milberg agree to amend (without in any
way limiting Milberg’s discretion with respect to the provision of any such
advances) certain financial and other covenants.

NOW, THEREFORE:

1. Each of the Borrower and Milberg agrees that Section 6(a) of the Factoring
Agreement is hereby amended as follows:

“(a) We shall not make any scheduled payment of principal and/or interest
pursuant to the Subordinated Promissory Note unless (i) immediately prior to,
and after giving effect to, such payment(A) we have not, and will have not,
breached any term, condition or covenant in this Agreement, including, without
limitation, the Tangible Net Worth and Working Capital minimums set forth below
in this Section 6, (B) the Advances are not in excess of, and will not exceed,
the lesser of (x) the Maximum Revolving Amount and (y) ninety percent (90%) of
the net face amount of outstanding Receivables purchased hereunder, less the
reserve, disputed accounts and unapproved Receivables, (C) for each of (x) the
quarterly period with respect to which such payment is being made and (y) the
period beginning on August 1, 2006 through the date of such payment, we shall
have net

 



--------------------------------------------------------------------------------

income (as opposed to a net deficit)(as is customarily determined under GAAP);
provided that, for the purposes of this Section 6(a), charges to net income in
respect of amortization of goodwill and intangible assets and non-cash accretion
with respect to the Subordinated Promissory Note shall be disregarded in
determining the net income (or net deficit) of the Borrower for the applicable
period(s), (D) no Event of Default has occurred prior to, or will occur as
result of, such payment (the conditions set forth in (A), (B), (C) and (D) above
are collectively referred to as the “Company Payment Conditions”); (ii) no
notice of termination of this Agreement and/or demand for repayment has been
delivered by you prior to the date of such scheduled payment (together with the
Company Payment Conditions, the “Payment Conditions”); and (iii) we have
delivered to you not less than 10 business days prior to such scheduled payment,
a certification from our chief financial officer (a “Payment Certification”)
stating the amount of the proposed payment and certifying the satisfaction by us
of each of the Company Payment Conditions; provided that, as set forth in
Section 2 of this Agreement, we agree, acknowledge and affirm that all advances
made by you to us are made in your sole and absolute discretion and that the
satisfaction of any or all of the conditions set forth in this Section 6(a) of
this Agreement shall not qualify, modify, alter or otherwise limit or effect
such discretion;”

2. Each of the Borrower and Milberg agrees that clause (p) of the definition of
“Event of Default” in Section 6 of the Factoring Agreement is hereby amended as
follows:

“(p) should our Working Capital (as customarily defined under GAAP; provided
that debt and any accrued but unpaid interest thereon that in each case is
expressly subordinated to you in writing shall not be considered a current
liability) be (A) at anytime from April 30, 2006 through September 30, 2006,
less than $3,000,000, (B) from October 1, 2006 through October 31, 2006, less
than $2,000,000 or (C) at anytime thereafter, less than $3,000,000.”

3. The Borrower represents that as of the date hereof (i) the Tangible Net Worth
of the Borrower is equal to or exceeds $3,000,000 and (ii) the Working Capital
of the Borrower is equal to or exceeds $3,000,000. The Borrower further
represents and warrants that as of the date hereof (x) each representation and
warranty of the Borrower set forth in the Factoring Agreement and all related
agreements is, and will be, true and accurate in all material respects as of the
date such representation or warranty was made or deemed made and (y) the
Borrower is, and will be, in compliance with each covenant (financial or
otherwise) set forth in the Factoring Agreement and all related agreements.

The Borrower agrees, acknowledges and affirms that all advances made under the
Factoring Agreement are made in Milberg’s sole and absolute discretion and are
payable upon demand and that the enumeration in this amendment letter, or in any
other document relating to such advances, of specific obligations and/or
conditions to the availability of such advances shall not

 



--------------------------------------------------------------------------------

be construed to qualify, define or otherwise limit Milberg’s sole and absolute
discretion to make such advances and/or Milberg’s right, power or ability, at
any time, to make demand for payment of the entire outstanding principal of and
interest due under the Factoring Agreement.

The Borrower acknowledges and agrees that, except as specifically set forth
above, all terms and conditions of the Factoring Agreement remain unchanged and
that the Factoring Agreement remains in full force and effect. Subject to the
waiver, consent and amendments provided for herein, the Borrower hereby
ratifies, confirms and reaffirms all the terms and conditions in the Factoring
Agreement.

All security described in the Factoring Agreement and any related security
agreement entered into in connection therewith shall continue to secure all
indebtedness, liabilities and obligations of the Borrower to Milberg, and all
provisions, covenants and agreements contained in any related security agreement
are herby confirmed, ratified and reaffirmed, and each such agreement is and
shall remain in full force and effect.

Hubert Guez hereby acknowledges, ratifies and reaffirms his guaranty in favor of
Milberg dated as of July 31, 2006.



--------------------------------------------------------------------------------

[Signature Page to September 30, 2006 Amendment]

 

Very truly yours, MILBERG FACTORS, INC. By:  

/s/ William A. Zisfein

Name:   William A. Zisfein Title:   Senior Vice President

THE UNDERSIGNED EACH AGREE THAT THE TERMS AND CONDITIONS OF THE FOREGOING
AMENDMENT ARE HEREBY AGREED TO AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE.

Acknowledged, agreed to and accepted:

 

CYGNE DESIGNS, INC. By:  

/s/ Roy E. Green

Name:   Roy E. Green Title:   Chief Financial Officer, Treasurer and Secretary

 

GUARANTOR:

/s/ Hubert Guez

HUBERT GUEZ